   Case 3:21-cv-00510-MHL Document 5 Filed 08/17/21 Page 1 of 2 PageID# 40




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

 ANDREW JONES, individually and on behalf of
 similarly situated persons,

                      Plaintiff,
                                                         Case No. 3:21-cv-00510
         v.

 FIRST COLONY PIZZA, INC. d/b/a                          Jury Demanded
 DOMINOS PIZZA, and SCOTT BOYLE,
 individually,

                      Defendants.


                           NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff Andrew Jones, by and through their undersigned counsel and pursuant to F.R.C.P.

41(a)(1)(A)(i), hereby dismisses his claims against Defendants First Colony Pizza, Inc. and Scott

Boyle without prejudice.


                                            Respectfully submitted,

                                            /s/ G. Greenberg
                                            GREGG C GREENBERG, CPF# 0717110314
                                            Zipin, Amster & Greenberg, LCC
                                            8757 Georgia Avenue, Suite 400
                                            Silver Spring, Maryland 20910
                                            Phone: 301-587-9373
                                            Email: ggreenberg@zagfirm.com

                                            J. Forester*, Texas Bar No. 24087532
                                            FORESTER HAYNIE PLLC
                                            400 N St Paul St Ste 700
                                            Dallas, Texas 75201
                                            (214) 210-2100 phone
                                            (469) 399-1070 fax
                                            jay@foresterhaynie.com
                                            *pro hac vice forthcoming




                                               1
Case 3:21-cv-00510-MHL Document 5 Filed 08/17/21 Page 2 of 2 PageID# 41




                           CERTIFICATE OF SERVICE

   Service will be made on Defendants according to the Federal Rules of Civil Procedure.


                                       /s/ G. Greenberg
                                       GREGG C. GREENBERG




                                          2
